Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2007
 Type: Decision
 Subject Matter: NA;  budget;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/122 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2007 (2009/647/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Aviation Safety Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (4), and in particular Article 60 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0163/2009), 1. Grants the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Aviation Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 16. (2) OJ C 311, 5.12.2008, p. 20. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 79, 19.3.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Aviation Safety Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Aviation Safety Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (4), and in particular Article 60 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0163/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Aviation Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia:  noted the ECAs insistence that the Agency, in cooperation with the Commission, must review the current fees scheme in order to ensure that its costs for certification activities are justified and covered by its fees,  called on the Agency and the Commission to review the Agencys fee structure to bring costs and revenue for certification activities into balance,  noted the Agencys reply that the fees and charges regulation (7), which entered into force on 1 June 2007, should generate revenue sufficient to cover the cost of certification activities,  called on the Agency to implement an effective claim management system, possibly including interest for late payments; 1. Notes that the Agency had EUR 72 045 000 in commitment and payment appropriations from the 2007 budget; 2. Notes the ECAs observation that the 2007 establishment plan consisted of 467 temporary posts, but that budget appropriations for staff expenditure did not cover actual staff costs for these posts and that, as a consequence, the Agency agreed with the Commission to reduce the number of its posts to a maximum of 342, of which 333 were filled at the year-end; 3. Notes the Agencys reply that the reduction of staff was due to the fact that during the first two years of implementation of its fees and charges regulation, revenue was insufficient to cover forecasted costs; notes that the Agency refers to a staff policy plan 2008-2010, agreed with the Commission, in which the reduction of staff is reflected; 4. Observes that the imbalance between costs and revenue highlighted in the previous discharge resolution triggered a need to reduce the planned number of staff by 25 %, from 467 to a maximum of 342; 5. Expects the Agency to include information in its annual accounts for the financial year 2008 on how far a balance between costs and revenue in relation to certification activities could be achieved through implementation of the new fees and charges regulation; 6. Notes the ECAs criticism that the changes concerning the staffing of the Agency in 2007 were not reflected in the establishment plan, which was not amended accordingly; 7. Fully supports the ECAs recommendation that the Agency carefully check the consistency of its expenditure forecasts, which form the basis of decisions of the budgetary authority, in particular with regard to staff costs; requests the Agency to ensure that the establishment plan corresponds to the actual situation; 8. Notes that the ECA and the Agency disagree over the calculation of an amount of EUR 14 900 000 in assigned revenue received by the Agency in 2007 to cover future certification costs; notes the ECAs view that the Agency erroneously included fees levied under the former fees and charges regulation in its calculation; notes that the Agency provided an explanation for its calculation, stating that it was entitled to include those fees in its calculation according to its basic regulation; 9. Notes the ECAs criticism of several audited procurement procedures; notes that the ECA found one procedure, in which bidders received incomplete information on the award criteria and their evaluation, to be untransparent; notes the ECAs statement that in three cases the restricted procedure was applied although there should have been an open call for tender as the overall value of the services exceeded the threshold; 10. Requests that the Agency stick to the promise given in its replies to comply strictly with the procurement rules and to pay particular attention to the provision of clear information to potential bidders; 11. Urges the Commission to ensure that the Agency maintains strict financial discipline in the future and always works within the agreed budgets; 12. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (8). (1) OJ C 278, 31.10.2008, p. 16. (2) OJ C 311, 5.12.2008, p. 20. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 79, 19.3.2008, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 201. (7) Commission Regulation (EC) No 593/2007 (OJ L 140, 1.6.2007, p. 3). (8) See page 206 of this Official Journal.